Per Curiam:
The order appealed from should be modified by striking therefrom so much of said order as is hereinafter indicated, to wit: All of paragraph 1. Paragraph 2, subdivision 1, all after the words, “ The particular items of service claimed to be additional.” Paragraph 2, subdivisions 5, 6 and 7, the words “and the value thereof.” Paragraph 3, all after the word “ character” and insert the word “ and ” between it and the word “nature.” Paragraph 4, strike out the words “and value” and all after the words “item of service.” Paragraph 6, all after the word “complaint. ” As so modified the order appealed from is affirmed, without costs. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ. Order modified as indicated in opinion, and as modified affirmed, without costs. Order to be settled on notice.